Citation Nr: 1724317	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-23 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	David A. Felice, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1966 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, that granted service connection for hemorrhoids and assigned a noncompensable rating, effective March 4, 2002.  Subsequently, in a February 2014 rating decision, the Veteran was awarded a 10 percent rating for hemorrhoids, effective August 29, 2012.  Then, in an April 2017 rating decision, the Veteran was awarded a maximum 20 percent rating, effective March 4, 2002, which consists of the entire period on appeal. 

In July 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c)(2016).

The Board previously considered this appeal in September 2014, and remanded this issue for additional development.  After that development was completed, the case returned to the Board for further appellate review.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Id., 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran was granted entitlement to TDIU, effective January 1, 2015, as part of his underlying claim for an increased rating for residuals, adenocarcinoid of the appendix.  Accordingly, the Board finds that Rice is not applicable in this case.  The Veteran has also been awarded special monthly compensation under 38 U.S.C. § 1114(s) (West 2014) and 38 C.F.R. § 3.350(i) (2016) on account of residuals, adenocarcinoid of the appendix, status post appendectomy, a single disability upon which a total individual unemployability rating is based, and additional service-connected disabilities of diabetes mellitus, type II, independently ratable at 60 percent or more from January 1, 2015.


FINDINGS OF FACT

The Veteran is receiving the maximum schedular evaluation for hemorrhoids.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability rating higher than 20 percent for hemorrhoids.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.1, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, with respect to the Veteran's claim, VA's duties to notify and assist do not apply, as the issue is decided as a matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the Veterans Claims Assistance Act has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).

Rating for Hemorrhoids

At the outset, service connection for hemorrhoids was established by an April 2010 rating decision, at which time a zero percent rating was assigned.  The Veteran then asserted that a compensable rating was warranted.  Subsequently, in a February 2014 rating decision, the Veteran was awarded a 10 percent rating for hemorrhoids, effective August 29, 2012.  At a July 2014 Board hearing before the undersigned, the Veteran asserted that his 10 percent rating should have an earlier effective date of March 4, 2002.  Then, in an April 2017 rating decision, the Veteran was awarded a maximum 20 percent rating, effective March 4, 2002, which consists of the entire period on appeal.  The Veteran has not expressed any further disagreement with this rating or effective date.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2016); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see also Fanning v. Brown, 4 Vet. App. 225 (1993).

On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a Veteran is at the maximum evaluation and no other criteria are applicable, there is no case in controversy.  In order for a claim to proceed, there must be a benefit.  In this case, the maximum schedular rating allowed for hemorrhoids under the applicable schedule of ratings is 20 percent.  As such, a higher schedular rating cannot be granted. 

As there is no legal basis upon which to award an increased schedular evaluation, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected hemorrhoids.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected hemorrhoids above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability based on the severity and frequency of symptoms; thus, the demonstrated manifestations specifically associated with the service-connected hemorrhoids - namely large hemorrhoids with persistent bleeding and evidence of frequent recurrences - are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. § 4.114, DC 7336.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate and the first step of Thun has not been met.  

Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's hemorrhoids, and referral for consideration of an extra-schedular evaluation is not warranted.


ORDER

A rating in excess of 20 percent for hemorrhoids is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


